Citation Nr: 1818179	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-29 653		DATE
Advanced on the Docket
		  

THE ISSUE

Entitlement to service connection for a bilateral leg and foot disorder (claimed as swollen lower legs, right more than left, with loss of feeling in both feet and loss of hair bilaterally), to include as due to exposure to herbicide agents.


ORDER

Entitlement to service connection for a bilateral leg and foot disorder (claimed as swollen lower legs, right more than left, with loss of feeling in both feet and loss of hair bilaterally), to include as due to exposure to herbicide agents, is denied.


FINDING OF FACT

The Veteran's bilateral leg and foot disorder (claimed as swollen lower legs, right more than left, with loss of feeling in both feet and loss of hair bilaterally) did not manifest in service; is not related to service, to include as due to exposure to herbicide agents; and did not manifest within one year of separation from active duty.

CONCLUSION OF LAW

The criteria for service connection for a bilateral leg and foot disorder (claimed as swollen lower legs, right more than left, with loss of feeling in both feet and loss of hair bilaterally), to include as due to exposure to herbicide agents, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) & (e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran served on active duty from March 1946 to March 1972, including a tour in-country in the Republic of Vietnam during the Vietnam War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In January 2013 and October 2017, the Board remanded this claim for further development, and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its October 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that his bilateral leg and foot disorder stems from his presumed exposure to herbicide agents during his first tour of duty in the Republic of Vietnam.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

For those who had active service in the Republic of Vietnam between January 1962 and May 1975, service connection for certain enumerated chronic diseases may be based upon presumed exposure to an herbicide agent, such as Agent Orange.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.3039(e) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

VA General Counsel has determined that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Board acknowledges that the Veteran's military personnel records demonstrate that he served on active duty from March 1946 to March 1972, to include a tour on land in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to herbicide agents during his active military service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  

The Veteran's medical treatment records show that in November 2006 he was diagnosed as having bilateral malleolar edemas from a nonvascular cause.  In September 2010, the Veteran presented photographs of his lower extremities.

In August 2015, the Veteran was afforded a VA examination during which it was noted that there were minor varicose veins in both legs; changes in skin color; significant swelling in both legs; difficulty in feeling distal pulses; and insufficiency in the right minor saphenous vein.  It was noted that the Veteran never had been diagnosed with peripheral vascular disease, aneurysm of any large artery (including the aorta), arteriosclerosis obliterans, or thromboangiitis obliterans (Buerger's Disease).  It was noted that the Veteran did not have Raynaud's Syndrome, arteriovenous (AV) fistula, angioneurotic edema, or erthyromelalgia.  The examiner opined that the Veteran's condition was a lymphatic problem.

Pursuant to the Board's October 2017 remand, the RO obtained a VA medical opinion as to the etiology of the Veteran's bilateral leg and foot condition based upon a review of the Veteran's claims file.  In the resulting January 2018 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's bilateral leg and foot condition was incurred in, caused by, or aggravated by service.

The examiner noted that the photographs provided by the Veteran in 2010 showed bilateral, symmetrical lower extremity edema when the Veteran was 84 years old.  The examiner noted that on the Veteran's October 1971 separation examination there were no findings of lower extremity abnormalities, and his urinalysis did not show significant protein.  It was opined that if the Veteran had edema secondary to a kidney problem it would have been seen as elevated protein during a urinalysis.  It was concluded that there was no kidney involvement at the time the Veteran left service.

The examiner noted that the Veteran's post-service medical records from 1981 through 1985 were silent for any lower extremity edema.  It was noted in particular that when the Veteran was evaluated in 1985 for his right knee, there was no notation of edema of the lower leg.  The examiner noted that, in February 1993, the Veteran had a complete physical examination, which did not note any examination abnormality of the extremities to include lower extremity edema.  It was noted that the same was the case for a complete physical examination in February 1994.

The examiner noted that, in October 2002, the Veteran's VA medical records show documentation of 2+ lower extremity edema.  Medical records show that in March 2005, there was documentation of 1+ pitting edema to the knees with decreased hair growth but intact pulses bilaterally.  The Veteran was diagnosed with chronic venous stasis changes in the lower extremities and prescribed compression stockings.

The examiner noted that, in November 2006, the Veteran had a vascular evaluation of his lower extremity edema, which was diagnosed as bilateral malleoli edema from a nonvascular cause.  It was noted that arterial Doppler studies were normal and venous Doppler studies did not show any deep vein thrombosis or venous obstruction.  The examiner explained that this would exclude cardiac causes as etiology of the Veteran's lower extremity edema.

The examiner noted that a March 2008 medical note documented localized swelling and the Veteran was diagnosed with bilateral stasis dermatitis.  It was specifically noted that there was no evidence of a systemic cause, including liver etiology or circulatory obstruction.

The examiner noted that the Veteran's claims file is negative for any notation of a predisposing factor for the development of the Veteran's current disability, including bilateral lower leg trauma, flat foot, or thrombosis.  The examiner observed that first notation of lower extremity edema occurred in 2002 when the Veteran was in his late 70s.  The examiner opined that the records support that the Veteran's lower leg and foot disability is due to chronic venous insufficiency, which is consistent with the photographs.  It was explained that this is most likely related to age and that many studies have also suggested a strong familial component.

The examiner again noted that there is no evidence to support that the Veteran's leg edema is from any systemic etiology, including kidney disease, heart disease, or other systemic disease that would manifest as lower extremity edema.  It was stated that a research of the literature did not produce any studies showing an association between exposure to herbicide agents and chronic venous insufficiency.  In support of the examiner's observations and opinions, numerous citations to medical literature were provided, including to the 2014 update as to new associations between relevant exposures to herbicide agents and adverse cardiovascular or metabolic outcomes.

With regards to the first Holton element, current disability, the Veteran's medical treatment records show that in November 2006 he was diagnosed with bilateral malleolar edemas from a nonvascular cause and his medical records note venous insufficiency.  Accordingly, the first Holton element is met.

With regards to the second and third Holton elements under the presumptive bases for service connection, the Board notes that the Veteran's current disability, malleolar edemas or venous insufficiency, is not on either the list of diseases subject to presumptive service connection or the list for diseases associated with exposure to herbicide agents.  38 U.S.C. §§ 1112, 1116 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a)(3) & (a)(6)(ii), 3.309(a) & (e) (2017).  Accordingly, the claim fails on all presumptive bases.

To afford the Veteran all possible benefits, pursuant to Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the Board will also consider his claim on a direct basis.  See also Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 9 Vet. App. 14 (1995) (finding that the Board, as an administrative agency, has the fundamental authority to decide in the alternative).

As noted above, the Veteran has a current diagnosis for bilateral malleolar edemas or venous insufficiency, so the first Holton element is met accordingly.

With regards to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for symptoms, complaints, treatment, or diagnosis of swollen lower legs or feet or the loss of hair on the lower legs.  Furthermore, there is no medical evidence that while the Veteran was in service that he had a systemic condition whose manifestations include lower extremity edema.  Furthermore, the Veteran does not contend otherwise.

The Board acknowledges that the Veteran's military personnel records demonstrate that he served on active duty from March 1946 to March 1972, to include a tour on land in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to herbicide agents during his active military service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  Accordingly, the second Holton element, in-service incurrence or aggravation of a disease or injury, is met.

However, the Board finds that the third Holton element is not met.  The January 2018 VA examiner specifically determined that the Veteran's disability is not related to service.  The examiner provided extensive support for his opinion and cited to the evidence.  Additionally, he authored the opinion in conjunction with comprehensive review of the Veteran's medical history.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  For the reasons cited herein, the Board finds that the VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's disability.   Therefore, the third Holton element is not met.  

Throughout his appeal, the Veteran has described swelling, loss of use, loss of hair, and numbness in his legs and feet.  The Board notes that the Veteran, while entirely competent to report his symptoms, is not competent to proffer an opinion as to diagnoses or the etiologies of his disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in these regards to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence to support any specific diagnosis or etiology of a disability.
Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The Veteran





Department of Veterans Affairs


